DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hinata et al. (US 5610742), which is equivalent to JP 6-75209, provided in IDS, in view of Tapio et al. (US 2015/0210042), Ohtani et al. (US 6798487) and Ichikawa et al. (US 4985285).
Hinata et al. disclose (at least in Figs. 1 and 10):

    PNG
    media_image1.png
    334
    383
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    271
    393
    media_image2.png
    Greyscale

Claim 1:	A fluid cell comprising: 
a first plastic substrate 9
a first conductive layer 2
a fluid layer 6
a second conductive layer 2
a second plastic substrate 9 in this order
a polymer layer 10 between the first plastic substrate and the fluid layer
a polymer layer 10 between the second plastic substrate and the fluid layer
	Hinata et al. do not explicitly disclose wherein at least one of the first plastic substrate or the second plastic substrate is a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75%.
	Tapio et al. disclose a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75% (par. [0054]: shrinks to no greater than 80%).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s device with the teaching of Tapio et al. to have wherein at least one of the first plastic substrate or the second plastic substrate is a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75%.
	Doing so would prevent the device from being damaged.
	Hinata et al. further do not explicitly disclose a permeability coefficient of oxygen in the polymer layer is 50 cc.mm/m.sup.2.day.atm or less. 
	Ohtani et al. disclose a gas barrier layer is intended to shut off water, oxygen and other substances, which may modify liquid crystals, and the gas barrier layer is preferably a polymer layer having a low coefficient of oxygen permeability (col. 5, lines 11-23).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s device with the teaching of Ohtani et al. and Ichikawa et al. to have a permeability coefficient of oxygen in the polymer layer is 50 cc.mm/m.sup.2.day.atm or less. 
	Doing so would be able to obtain an effective and reliable gas barrier layer.
	Hinata et al. further do not explicitly disclose wherein a thickness of the polymer layer is 100 .mu.m or less. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polymer layer is 100 .mu.m or less. (Examiner notes: 	For instance, Ohtani et al. disclose (col. 5, lines 11-23 and 27-33) a gas barrier layer is preferably a polymer film, and a thickness of the gas barrier layer is preferably 15 .mu.m of smaller, which is met the last limitation, “a thickness of the polymer layer is 100 .mu.m or less”, as in claim 1 of the instant application. Ohtani et al. also disclose (col. 5, lines 27-33) having the thickness of the gas barrier in the range of 15 .mu.m of smaller is for barrier properties with respect to gases including oxygen and water vapor, etc.)
	Doing so would be able to effectively block oxygen and moisture from entering the device.
Claim 2:
	Hinata et al., in view of Tapio et al., Ohtani et al. and Ichikawa et al., do not explicitly disclose wherein a moisture content of the polymer layer is less than 10% by mass. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a moisture content of the polymer layer less than 10% by mass. 
	Doing so would be able to have an effective and reliable gas barrier layer to prevent the device from being deterioration.
Claim 5:
an alignment layer 3 between the first conductive layer 2 and the fluid layer 6
an alignment layer 3 between the second conductive layer 2 and the fluid layer 6
wherein the fluid layer is a liquid crystal layer formed by using a liquid crystal composition that contains a liquid crystal compound (Fig. 1; col. 3, lines 45-49)
Claim 6:
an alignment layer 3 between the first conductive layer 2 and the fluid layer 6
an alignment layer 3 between the second conductive layer 2 and the fluid layer 6
wherein the fluid layer is a liquid crystal layer formed by using a liquid crystal composition that contains a liquid crystal compound (Fig. 1; col. 3, lines 45-49)
Claims 8-9 and 12-13:

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.
Claim 21:
	Hinata et al. further do not explicitly disclose a permeability coefficient of oxygen in the polymer layer is 0.1 to 5 cc.mm/m.sup.2.day.atm, and a moisture content of the polymer layer is 0.05% to 4% by mass. 
	Ohtani et al. disclose a gas barrier layer is intended to shut off water, oxygen and other substances, which may modify liquid crystals, and the gas barrier layer is preferably a polymer layer having a low coefficient of oxygen permeability (col. 5, lines 11-23).
	Ichikawa et al. disclose a gas barrier layer formed of polymer films having low oxygen permeability (col. 4, lines 12-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s device with the teaching of Ohtani et al. and Ichikawa et al. to have a permeability coefficient of oxygen in the polymer layer of 0.1 to 5 cc.mm/m.sup.2.day.atm. The rationale would have been to use a known method or technique to achieve predictable results. In this case, doing so would be able to obtain an effective and reliable gas barrier layer.
	Hinata et al., in view of Tapio et al., Ohtani et al. and Ichikawa et al., do not explicitly disclose wherein a moisture content of the polymer layer is 0.05% to 4% by mass. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a moisture content of the polymer layer of 0.05% to 4% by mass. The rationale would have been to use a known method or technique to achieve predictable results. In this case, doing so would be able to have an effective and reliable gas barrier layer to prevent the device from being deterioration.
Claim 15:
Hinata et al. disclose (at least in Figs. 1 and 10) a fluid cell comprising: 
a first plastic substrate 9
a first conductive layer 2
a fluid layer 6
a second conductive layer 2
a second plastic substrate 9 in this order
a polymer layer 10 between the first plastic substrate and the fluid layer
a polymer layer 10 between the second plastic substrate and the fluid layer
	Hinata et al. do not explicitly disclose a permeability coefficient of oxygen in the polymer layer is 50 cc.mm/m.sup.2.day.atm or less. 
	Ohtani et al. disclose a gas barrier layer is intended to shut off water, oxygen and other substances, which may modify liquid crystals, and the gas barrier layer is preferably a polymer layer having a low coefficient of oxygen permeability (col. 5, lines 11-23).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s device with the teaching of Ohtani et al. and Ichikawa et al. to have a permeability coefficient of oxygen in the polymer layer is 50 cc.mm/m.sup.2.day.atm or less. 
	Doing so would be able to obtain an effective and reliable gas barrier layer.
	Hinata et al. further do not explicitly disclose the fluid cell is a three-dimensional fluid cell (Examiner notes: The instant application defines [0151]) a three-dimensional fluid cell according to a first aspect of the present invention is a three-dimensional fluid cell that is formed by dimensionally changing the fluid cell of the embodiment of the present invention at a rate of 5% to 75%; and [0152] a dimensional change means a rate accounting for a difference before and after change when a dimension (which refers to an area of a main surface of the fluid cell, and hereinafter, the same applies) before change is 100.)
	Tapio et al. disclose a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75% (par. [0054]: shrinks to no greater than 80%).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s device with the teaching of Tapio et al. to have wherein at least one of the first plastic substrate or the second plastic substrate is a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75%, thus, to achieve the fluid cell as a three-dimensional fluid cell.

	Hinata et al. further do not explicitly disclose wherein a thickness of the polymer layer is 100 .mu.m or less. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polymer layer is 100 .mu.m or less. (Examiner notes: 	For instance, Ohtani et al. disclose (col. 5, lines 11-23 and 27-33) a gas barrier layer is preferably a polymer film, and a thickness of the gas barrier layer is preferably 15 .mu.m of smaller, which is met the last limitation, “a thickness of the polymer layer is 100 .mu.m or less”, as in claim 1 of the instant application. Ohtani et al. also disclose (col. 5, lines 27-33) having the thickness of the gas barrier in the range of 15 .mu.m of smaller is for barrier properties with respect to gases including oxygen and water vapor, etc.)
	Doing so would be able to effectively block oxygen and moisture from entering the device.
Claim 22:
	Hinata et al. further do not explicitly disclose a permeability coefficient of oxygen in the polymer layer is 0.1 to 5 cc.mm/m.sup.2.day.atm, and a moisture content of the polymer layer is 0.05% to 4% by mass. 

	Ichikawa et al. disclose a gas barrier layer formed of polymer films having low oxygen permeability (col. 4, lines 12-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s device with the teaching of Ohtani et al. and Ichikawa et al. to have a permeability coefficient of oxygen in the polymer layer of 0.1 to 5 cc.mm/m.sup.2.day.atm. The rationale would have been to use a known method or technique to achieve predictable results. In this case, doing so would be able to obtain an effective and reliable gas barrier layer.
	Hinata et al., in view of Tapio et al., Ohtani et al. and Ichikawa et al., do not explicitly disclose wherein a moisture content of the polymer layer is 0.05% to 4% by mass. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a moisture content of the polymer layer of 0.05% to 4% by mass. The rationale would have been to use a known method or technique to achieve predictable results. In this case, doing so would be able to have an effective and reliable gas barrier layer to prevent the device from being deterioration.
Claim 16:
Hinata et al. disclose (at least in Figs. 1 and 10) a method for manufacturing a fluid cell by using a laminate including a first plastic substrate 9, a first conductive layer 2, a 
	Hinata et al. do not explicitly disclose a permeability coefficient of oxygen in the polymer layer is 50 cc.mm/m.sup.2.day.atm or less. 
	Ohtani et al. disclose a gas barrier layer is intended to shut off water, oxygen and other substances, which may modify liquid crystals, and the gas barrier layer is preferably a polymer layer having a low coefficient of oxygen permeability (col. 5, lines 11-23).
	Ichikawa et al. disclose a gas barrier layer formed of polymer films having low oxygen permeability (col. 4, lines 12-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s method with the teaching of Ohtani et al. and Ichikawa et al. to have a permeability coefficient of oxygen in the polymer layer is 50 cc.mm/m.sup.2.day.atm or less. 
Doing so would be able to obtain an effective and reliable gas barrier layer.
Hinata et al. further do not explicitly disclose the fluid cell is a three-dimensional fluid cell; wherein at least one of the first plastic substrate or the second plastic substrate is a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75%; and a three-(Examiner notes: The instant application defines [0151]) a three-dimensional fluid cell according to a first aspect of the present invention is a three-dimensional fluid cell that is formed by dimensionally changing the fluid cell of the embodiment of the present invention at a rate of 5% to 75%; and [0152] a dimensional change means a rate accounting for a difference before and after change when a dimension (which refers to an area of a main surface of the fluid cell, and hereinafter, the same applies) before change is 100.)
	Tapio et al. disclose a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75% (par. [0054]: shrinks to no greater than 80%).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s method with the teaching of Tapio et al. to have wherein at least one of the first plastic substrate or the second plastic substrate is a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75%; thus, to achieve the fluid cell as a three-dimensional fluid cell; and a three-dimensional processing step of heating and three-dimensionally processing the two-dimensional fluid cell to produce the three-dimensional fluid cell.
	Doing so would simplify the manufacturing steps and prevent the device from being damaged.
	Hinata et al. further do not explicitly disclose wherein a thickness of the polymer layer is 100 .mu.m or less. 
Examiner notes: 	For instance, Ohtani et al. disclose (col. 5, lines 11-23 and 27-33) a gas barrier layer is preferably a polymer film, and a thickness of the gas barrier layer is preferably 15 .mu.m of smaller, which is met the last limitation, “a thickness of the polymer layer is 100 .mu.m or less”, as in claim 1 of the instant application. Ohtani et al. also disclose (col. 5, lines 27-33) having the thickness of the gas barrier in the range of 15 .mu.m of smaller is for barrier properties with respect to gases including oxygen and water vapor, etc.)
	Doing so would be able to effectively block oxygen and moisture from entering the device.
Claim 17:
	In addition to Hinata et al. and Tapio et al., Tapio et al. disclose (par. [0054]) wherein the heat-shrinkable film is an unstretched thermoplastic resin film (the heat-shrinkable film is unstretched before the process of adding heat to stretch it out).
Claim 18:
	In addition to Hinata et al. an Tapio et al., Tapio et al. disclose (par. [0053]) wherein the heat-shrinkable film is a thermoplastic resin film stretched within a range of greater than 0% and 300% or lower. 

	Doing so would simplify the manufacturing steps and prevent the device from being damaged.
Claim 19:
	Hinata et al. do not explicitly disclose wherein both of the first plastic substrate and the second plastic substrate are the heat-shrinkable film that satisfies the heat shrinkage rate of 5% to 75%. 
	Tapio et al. disclose a heat-shrinkable film that satisfies a heat shrinkage rate of 5% to 75% (par. [0054]: shrinks to no greater than 80%).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s method with the teaching of Tapio et al. to have wherein both of the first plastic substrate and the second plastic substrate are the heat-shrinkable film that satisfies the heat shrinkage rate of 5% to 75%. 
	Doing so would simplify the manufacturing steps and prevent the device from being damaged.
Claim 20:
wherein the three-dimensional processing step is a three-dimensional processing step involving shrinkage of the heat-shrinkable film due to heating (see claim 16’s rejection)
Claim 23:
	Hinata et al. further do not explicitly disclose a permeability coefficient of oxygen in the polymer layer is 0.1 to 5 cc.mm/m.sup.2.day.atm, and a moisture content of the polymer layer is 0.05% to 4% by mass. 
	Ohtani et al. disclose a gas barrier layer is intended to shut off water, oxygen and other substances, which may modify liquid crystals, and the gas barrier layer is preferably a polymer layer having a low coefficient of oxygen permeability (col. 5, lines 11-23).
	Ichikawa et al. disclose a gas barrier layer formed of polymer films having low oxygen permeability (col. 4, lines 12-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinata et al.’s method with the teaching of Ohtani et al. and Ichikawa et al. to have a permeability coefficient of oxygen in the polymer layer of 0.1 to 5 cc.mm/m.sup.2.day.atm. The rationale would have been to use a known method or technique to achieve predictable results. In this case, doing so would be able to obtain an effective and reliable gas barrier layer.
	Hinata et al., in view of Tapio et al., Ohtani et al. and Ichikawa et al., do not explicitly disclose wherein a moisture content of the polymer layer is 0.05% to 4% by mass. 
.
Response to Arguments
Regarding claims 1-2, 5-6, 8-9, 12-13 and 15-20: 
Applicant's arguments filed 3/8/2021, especially to amended claim 1 (which has limitation in original claim 3 incorporated into claim 1) have been fully considered but they are not persuasive. Examiner only needs to show/provide, in the Examiner notes, that it would have been obvious to one of ordinary skill in the art to have a thickness of the polymer layer (i.e. gas barrier layer) of 100 .mu.m. or less. 
Regarding claims 21-23:
 Applicant’s arguments with respect to (newly added) claim(s) 21-23 have been considered but are moot in new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- June 4, 2021